In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0041V
                                        UNPUBLISHED


    LIDIJA ZEKANOVIC,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: August 30, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Andrew Donald Downing, Downing, Allison & Jorgenson, Phoenix, AZ , for Petitioner.

Austin Joel Egan, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On January 4, 2021, Lidija Zekanovic filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration resulting from an influenza vaccine received on October 6, 2018. Petition
at 1. Petitioner further alleges that she received the flu vaccine in the United States, she
suffered residual effects of her injury for more than six months, and no civil action for
damages has been brought, nor has any settlement or award in a civil action for damages
been collected, for her vaccine-related injury. Petition at ¶¶ 2, 9-11; Ex. 2 at 2, 4. The
case was assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On August 29, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that “petitioner had no history of pain, inflammation,
or dysfunction of her left shoulder; pain occurred within 48 hours after receipt of an
intramuscular vaccination; that pain was limited to the shoulder in which the vaccine was
administered; and no other condition or abnormality has been identified to explain
petitioner’s shoulder pain.” Id. at 6 (footnote omitted). Respondent further agrees that the
records demonstrate that Petitioner suffered the residual effects of her condition for more
than six months, and therefore has satisfied all legal prerequisites for compensation under
the Vaccine Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2